UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7460



ISAIAH T. FEASTER,

                                            Petitioner - Appellant,

          versus


KATHLEEN GREEN, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-05-
2367)


Submitted:   March 30, 2006                   Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaiah T. Feaster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Isaiah T. Feaster appeals the district court’s order

denying his petition for writ of error coram nobis.             We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.           See Feaster v.

Green, No. CA-05-2367 (D. Md. Sept. 8, 2005).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -